Citation Nr: 1037653	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  10-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to April 1944. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Originally on appeal to the Board was the issue of entitlement to 
specially adaptive housing, denied by an RO rating decision in 
June 2007.  The Veteran was scheduled to testify before the Board 
in regard to that issue in June 2009.  However, in May 2009 the 
Veteran formally withdrew his appeal and his hearing request in 
regard to that issue.  The issue identified on the title page is 
the only issue remaining before the Board.

On the remaining issue, the Veteran requested to testify before a 
member of the Board via videoconference, and a hearing was duly 
scheduled in September 2010, but the Veteran formally notified 
the Board in August 2010 that he wished to withdraw his hearing 
request and have the Board adjudicate the appeal based on the 
evidence of record.
  
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

As a result of his service-connected disabilities, the Veteran is 
unable to dress himself or maintain his personal hygiene


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the 
regular aid and attendance of another person are met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.350 (2009).  


REASONS AND BASES FOR FINDINGSAND CONCLUSION

As a preliminary matter, the Board notes that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2009).

Legal Principles

SMC is payable where a veteran has a service-connected disability 
or disabilities that render him so helpless as to be in need of 
the regular aid and attendance of another person.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction of 
visual field of vision to five degrees or less; (2) is a patient 
in a nursing home due to physical or mental incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.350(a).  38 C.F.R. 
§ 3.350(c).  

The following criteria are used to determine whether a claimant 
is in need of the regular aid and attendance of another person: 
the inability of the claimant to dress himself or herself or to 
keep himself or herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of the particular 
disability, cannot be done without aid; the inability of the 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or a 
physical or mental incapacity that requires care and assistance 
on a regular basis to protect the claimant from the hazards or 
dangers incident to his or her daily environment.  38 C.F.R. 
§ 3.350(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined 
that it is not required that all of the conditions enumerated in 
the provisions of 38 C.F.R. § 3.350(a) be found to exist in order 
to establish entitlement to aid and assistance, but that at least 
one of the enumerated factors must be present.  The Court added 
that the particular function the claimant is unable to perform 
must be considered in connection with his or her condition as a 
whole and that it is only necessary to establish that the 
claimant is in need of regular aid and attendance, not that there 
be a constant need.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is entitled to service connection for a right knee 
disability rated as 40 percent disabling; for a low back 
disability rated as 40 percent disabling; for a left knee 
disability rated as 30 percent disabling; and for hemorrhoids 
rated as noncompensable.

The Veteran also does not have service connection for a vision 
disorder; the criteria of 38 C.F.R. § 3.350(c)(1) are accordingly 
not met.  The evidence does not show, and the Veteran has not 
asserted, that he is a resident in a nursing home; the criteria 
of 38 C.F.R. § 3.350(c)(2) are accordingly not met.  

The remaining question accordingly is whether the Veteran has 
established a factual need for aid and attendance under the 
criteria of 38 C.F.R. § 3.350(a) as the result of his service-
connected disabilities.  

A VA physical medicine and rehabilitation (PM&RS) consult in 
April 2008 shows the Veteran requested a walker with a seat 
because he tired easily.  He was clinically noted to have 
abnormal gait (stooped and antalgic but steady with a wide-based 
quad cane), without balance dysfunction or restriction on 
weightbearing precautions.  He was able to transfer independently 
and there were no physical barriers.  The Veteran was issued a 
rollator with basket.
 
The Veteran presented to the VA surgery clinic in June 2008 
complaining of numbness in the right thumb and index fingers that 
caused difficulties with activities of daily living (ADLs) such 
as dressing, feeding himself and using a door key.  The clinical 
impression after electromyography (EMG) study was carpal tunnel 
syndrome (CTS).  The Veteran underwent carpal tunnel release 
surgery by VA in September 2008, but pre-surgery numbness 
continued after surgery.
 
In July 2008 the Veteran presented to VA PM&RS requesting a 
lighter walker, since his previously-issued walker was difficult 
to lift out of his vehicle due to CTS and arthritis of the hands 
and shoulders.  PM&RS approved a lighter model walker, which was 
issued in August 2008.

A VA cardiology consult in August 2008 noted the Veteran walked 
with a cane; he worked in the garden "all the time" but was 
limited by problems in the legs, back pains and other 
musculoskeletal problems.

In August 2008 the Veteran presented to VA geriatrics and 
extended care (GEC) requesting approval of homecare due to 
impending CTS surgery.  He endorsed problems preparing and 
setting out meals, performing housework, shopping, traveling, 
managing his finances, using the telephone and taking 
medications.  The GEC social worker endorsed that the Veteran 
would be having hand surgery the following month and would 
benefit from a home health aide to assist with ADLs.  The Veteran 
subsequently underwent VA carpal tunnel release for severe CTS of 
the right (dominant) hand in September 2008.   

The file contains a VA Medical Statement for Consideration of Aid 
and Attendance, which is undated and was received in September 
2008.  The examiner, a nurse, diagnosed lumbar spine 
kyphosis/stenosis; degenerative joint disease (DJD) of various 
sites; diabetes mellitus Type II (DM-II); chronic obstructive 
pulmonary disease (COPD); coronary artery disease (CAD); and 
history of colon cancer, prostate cancer and bladder cancer.  The 
Veteran could not ambulate without a wheelchair or walker but was 
able to feed himself and to bathe and toilet by himself.  He was 
not confined to his bed and was able to sit up.  The Veteran was 
able to travel and was not blind.  The Veteran lived alone and 
needed assistive devices to help with ADLs.  In summary, the 
examiner certified that without the daily personal health care 
services of a skilled provider the Veteran would require 
hospital, nursing home or institutional care.

In October 2008 the Veteran had a VA PM&RS consult for evaluation 
of need for a powered scooter.  The clinical impression was 
impaired mobility due to DJD of the foot and ankle, as well as 
DJD of the shoulders and hands that would make propelling a 
manual chair difficult.  

A PM&RS follow-up home inspection later in October 2008 states 
the Veteran was independent for dressing, toileting, 
transferring, bladder and bowel but needed assistance dressing 
and occasional assistance feeding.  He was able to reach and use 
the telephone for emergencies and was mentally unimpaired.  The 
Veteran was not bedbound and was able to ambulate short distances 
with a walker, but wanted a motorized scooter to go from room to 
room.  The Veteran had grab bars throughout the house and a 
stairglide to reach the second floor.  He had a niece living 
nearby and a male attendant who would visit three times per week, 
two hours per session.  

The Veteran had a VA aid and attendance examination in October 
2008; the examiner, a physician, reviewed the Veteran's 
electronic record.  The examiner noted medical problems 
associated with the service-connected bilateral knee disability 
and the service-connected lumbosacral disability.  The Veteran 
was able to answer questions appropriately and his memory was 
intact; he required a wheelchair for ambulation and otherwise 
used a walker for support.  The Veteran was unable to walk long 
distances without assistance.  The Veteran lived alone in a two-
story house, but kept himself mostly on the first floor because 
of problems climbing stairs.  He required an in-home aide three 
times per week for taking showers, preparing food, getting 
dressed, getting out of the house and driving to appointments.  
The Veteran endorsed occasional need for assistance toileting but 
denied incontinence.  The Veteran was able to feed himself but 
needed assistance preparing food.  The examiner concluded the 
Veteran did require aid and attendance with regard to ADLs and 
wants of nature.

The Veteran also had a VA joints examination in October 2008 to 
assess the current severity of his service-connected bilateral 
knee and lower back disabilities.  The Veteran reported 
interference with ADLs in the form of limited walking, standing 
and negotiating stairs.  He reported ability to feed and toilet 
by himself but stated he needed help bathing and dressing.  The 
stated he had an assistant at home three days per week for two 
hours per day.  The examiner performed a clinical examination of 
the knees and spine and noted observations in detail.  The 
examiner concluded the Veteran required canes, wheelchairs, 
rolling walker and motorized wheelchair for ambulation and 
balance; he was able to feed and dress himself although he needed 
some help putting on his shoes and socks.   He also needed help 
bathing and was unable to go up or down stairs.               

The Veteran was issued a motorized scooter by VA PM&RS in 
November 2008 after demonstrating his ability to operate and 
maintain it independently.  PM&RS also provided the Veteran with 
a number of assistive devices to help him open jars, turn keys 
and doorknobs, open cans and otherwise deal with pain and 
weakness associated with the CTS disorder.

The Veteran underwent a VA Examination for Housebound Status or 
Permanent Need for Aid and Attendance in April 2009.  The 
examiner, a nurse, diagnosed left lower extremity radiculopathy, 
severe lumbar spine kyphosis, spinal stenosis and CTS.  The 
Veteran was not legally blind and did not require nursing home 
care.  The Veteran was able to feed himself but not able to 
prepare his own food.  The Veteran needed help in bathing and 
other hygiene needs because he was unable to stand for a long 
period and because of his right hand numbness.  He needed help 
with medication management because of blood sugar monitoring for 
his DM-II.  The Veteran was capable of managing his own finances.  
The Veteran's posture was frail and elderly, with severe kyphosis 
and multiple DJD deformities.  Restrictions of the upper 
extremities consisted of right hand numbness that made the 
Veteran unable to button his clothing or shave; there were no 
restrictions on the left upper extremity.  Restrictions of the 
lower extremity consisted of bilateral knee replacements making 
him unable to walk without pain, as well as bilateral foot pain 
and ankle braces for pain.  Restriction of the trunk consisted of 
severe kyphosis of the thoracolumbar spine with no range of 
motion, resulting in inability to put his shoes and socks on.  
The Veteran was also unable to drive or use the stairs and could 
not shop for food or other necessities; his radius of ambulation 
was less than one block.  The disabilities that restricted the 
listed activities and functions were back pain and loss of range 
of motion. 

A handwritten letter from a registered nurse (RN) affiliated with 
the Veteran's home care service, undated but received by VA in 
April 2009, states the Veteran lived alone and received no help 
from formal or informal sources.  The Veteran needed help with 
ADLs including bathing, transferring, shopping, cooking and 
preparing foods, grooming and dressing.  His current home care of 
two hours, three days per week (6 hours per week total) was not 
enough to enable the Veteran to function safely, and the RN 
recommended increase to three hours, five days per week (15 hours 
per week total).
 
In April 2009 the Veteran presented to the VA GEC requesting 
increase in weekly hours of homecare, but he was advised VA could 
not provide more than six hours per week.  The Veteran was 
advised to submit a claim for aid and attendance.
 
The file contains a letter dated in June 2009 from the Veteran's 
daughter, herself an RN.  The letter asserts the Veteran lived 
alone in his house and wanted to stay there despite difficulties 
such as stairs and a bath/shower facility he could no longer 
negotiate safely by himself.  The Veteran's daughter endorsed the 
need for increased frequency of home care visits as recommended 
by the RN cited above.

A VA outpatient note in June 2009 states the Veteran could not 
button his shirt, apply his orthotic boot or install his hearing 
aids due to CTS symptoms.  Also, his severe DJD of the lumbar 
spine made it impossible for him to stand for long periods.  The 
Veteran used a wheelchair for ambulation in the clinic but used a 
cane in his house. 

The report of a VA Examination for Housebound Status or Permanent 
Need for Aid and Attendance, performed in October 2009 by a 
physician, reflects that the examiner diagnosed DM-II, 
arteriosclerotic heart disease (ASHD), spinal stenosis and 
kyphosis, peripheral neuropathy, COPD and CTS.  The Veteran was 
not confined to his bed.  The Veteran was able to feed himself 
but not to prepare his own meals.  The Veteran needed help 
showering due to poor control of his right hand.  He was not 
legally blind and did not require nursing home care.  He needed 
medication management for ASHD, COPD and DM-II medications and 
blood glucose monitoring.  The Veteran was able to manage his own 
finances.  The Veteran was frail, with poor balance, difficulty 
walking and arthritis of the ankles with deformities for which he 
wore ankle braces.  Restrictions of the upper extremities 
consisted of poor manual dexterity with need for assistance in 
ADLs requiring fine movements of the hands, such as buttoning a 
shirt.  Restrictions of lower extremities consisted of 
paresthesias, weakness, bilateral knee and ankle pain, poor 
balance, use of walker, marked limitation for standing, gait 
impairment and hammer toes.  Restrictions of the trunk consisted 
of severe arthritis of the spine with kyphosis and stenosis, bent 
forward, impaired range of function, and unable to apply braces 
on his ankles by himself.  Other impairment consisted of poor 
balance and falls, confinement to his home unless assisted and 
inability to negotiate stairs without assistance.  With aids, the 
Veteran was able to go one block.  The disabilities that 
restricted the listed activities and functions were impaired 
gait, back pain and loss of range of motion. 
  
In February 2010 the VA GEC endorsed extending the Veteran's six 
hours of authorized weekly homecare to his winter home in 
Florida.  He was subsequently authorized to receive 14 hours 
weekly homecare services through the end of May 2010.

A VA outpatient note in April 2010 records the Veteran had 
returned from Florida.  His right hand was somewhat better after 
CT surgery but he was still unable to button his shirt, dress or 
put in his hearing aids.  He used a wheelchair for ambulation in 
the clinic but used a cane in his house.  The Veteran wanted to 
stay in his house but needed more than the current thrice-weekly 
homecare visits; he refused to consider assisted living.  The 
Veteran was still driving, and although trips to the clinic were 
a hardship for him he did not want homebound patient care (HBPC).  

An April 2010 letter by Michael La Motta states the Veteran is in 
very poor health and lives alone in his house; he wants to stay 
in the house but requires aid and attendance to do so.  The 
Veteran had become confused and despondent and needed resolution 
of his claim for aid and assistance.

The Veteran's substantive appeal, received in June 2010, asserts 
he wants to stay in his home but his currently authorized six 
hours of home care per week is barely adequate to do so; he needs 
help five days per week for ADLs such as bathing, shopping, food 
preparation, and transportation out of the house. 

On review of the evidence above, the Board notes that the 
Veteran's service-connected lumbosacral spine and bilateral knee 
disabilities cause him severe problems with ADLs involving 
ambulating and prolonged standing.  In the Board's opinion the 
evidence satisfactorily establishes that due to the service-
connected disabilities the Veteran requires assistance with 
bathing and other hygiene needs because he is unable to stand for 
a long period.  In addition, due to his service-connected back 
disability he is unable to put on his socks or shoes.  Therefore, 
he also requires regular assistance for dressing.  In sum, while 
the Veteran clearly has non service-connected disabilities that 
affect his ability to care for himself and protect himself from 
the hazards of his environment, with resolution of reasonable 
doubt in his favor, the Board concludes that the service-
connected disabilities are so severe by themselves as to render 
him in need for the regular care and attendance of another 
person.  

Accordingly, the Veteran is entitled to SMC at the aid and 
attendance rate.  Since this is the greater benefit, the claim 
for SMC at the housebound rate is rendered moot.


ORDER

Entitlement to SMC based on the need for the regular aid and 
attendance of another person is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


